DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-6, 8-20 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Status of Claims
As indicated in the Office Action of 10/19/2020, claims 9-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/21/2020. Claims 1-6 and 8 are the subject matter of this Office Action.
 
 Response to Amendment
Applicant’s amendments, filed 03/19/2021 are acknowledged. Claim 7 has been canceled in its entirety. Claim 1 has been amended as follows: 
 A method of treating a respiratory disease, a cardiovascular disease or both in an characterized with hyperleptinemia comprising administering to the obese subject an effective amount of TRPM7 inhibitor or a pharmaceutically acceptable salt, solvate, or stereoisomer thereof and treating or preventing the respiratory disease, 
Support for the limitation of “characterized with hyperleptinemia” is found in pages 19 and 26 of the instant application. Applicant's arguments, filed 03/19/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Braley (US2015/0139935 published 05/21/2015) Moon et al (Experimental and Molecular Medicine Vol. 44 pages 604-614. Published 2012) and Anderson et al (US2016/0051668 published 02/25/2016).
  Braley teaches the method of treating sleep apnea in a subject comprising administering the elected TRPM7 inhibitor and immunosuppressant fingolimod ([0069], [0071]-[0072]). Formulating said immunosuppressant into pharmaceutical composition further comprising a pharmaceutically acceptable carrier is taught by Braley ([0075]-[0076]). Administration of fingolimod to treat obstructive sleep apnea is embraced in the treatment regimen of Braley ([0098]-[0100], claims 49-50, 52). Treatment of human patients with sleep apnea is embodied within the methodology of Braley ([0034]).  Braley teaches that sleep apnea is a cause for hypertension, and treating sleep apnea will thereby reduce the development of hypertension in said patient ([0005], [0077]). 
However, Braley does not specifically teach treating sleep apnea and hypertension wherein the patient is an obese patient. 
 Moon teaches that FTY-720 is effective at treating obesity in patients, (abstract, page 609, page 611). Moon teaches that FTY-720 regulates lipolysis through HSL activation as well as inhibits adipogenesis in said administered patients (page 606 and Figure 6). Obese patients (C57B/6J murine patients) fed a high fat diet who were administered FTY-720 were resistant to fat accumulation and comprised reduced body weight compared to control patients (pages 605-607, Figures 1, 3).  As evidenced by 
    PNG
    media_image1.png
    570
    938
    media_image1.png
    Greyscale

 Further, as evidenced by CAS Registry Database, FTY-720 is the elected fingolimod of Braley.
  Therefore, prior to the time of the invention, a skilled artisan would have found it prima facie obvious to treat an obese patient with sleep apnea comprising administering fingolimod to said patient in view of combined teachings of Braley and Moon above, arriving at the claimed methodology with a reasonable expectation of success. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements, according to known methods to obtain predictable results; 
In the instant case, fingolimod was known in the art to be an effective agent for treating obesity in patients (Moon) as well as sleep apnea (Braley). Accordingly, a 
 Lastly, regarding the limitation directed to wherein the patient is “characterized with hyperleptinemia”, it is noted that the combination of Braley and Moon are silent on the diagnosis of the obese patient with sleep apnea treated with fingolimod is characterized with hyperleptinemia. Page 19 line 23 to page 20 line 3 of the specification recites “Given that obesity is associated with hyperleptinemia, TRPM7 is a therapeutic target in such complications of obesity as sleep apnea and hypertension and inhibitors of TRPM7 are likely therapeutic agents to prevent or treat these disease in subjects”. Further, as evidenced by Anderson et al above, the obese patient population of Moon (C57B/6J murine patients fed a high fat diet) comprise hyperleptinemia and hypertension([0245]), irrespective of its diagnosis prior to the administration of fingolimod to the obese patient ([0245]).  As such, given the definition of hyperleptinemia in the specification and that embraced within the prior art of Anderson above, hyperleptinemia is disorder already present within the obese patient treated with fingolimod taught by Moon and Braley above.

Applicant traverses the rejection of record. Applicant asserts that the Braley does not specifically teach treating sleep apnea and hypertension in a subject who is characterized with hyperleptinemia, and the combination of Moon fails to cure the deficiencies of Braley. Applicant further opines that the combination does not provide a reasonable expectation of success to a skilled artisan for administering fingolimod to a subject afflicted with hyperleptinemia for the treatment of a respiratory disease and/ or a cardiovascular disease, and predictively treat the disorder(s) 
 
 Response to Arguments
Applicant’s arguments, filed 03/19/2021 are acknowledged and have been carefully considered but remain unpersuasive.
Regarding Applicant’s contention that the combined prior art does not specifically teach administering fingolimod to treat sleep apnea and hypertension in a subject characterized with hyperleptinemia, it is noted that while Moon and Braley render obvious the administration of the claimed fingolimod to an obese patient comprising sleep apnea, thereby treating the respiratory disorder. As Braley teaches that sleep apnea is a cause for hypertension, and treating sleep apnea will thereby reduce the development of hypertension in said patient ([0005], [0077]), the treatment of the cardiovascular disorder hypertension will naturally flow from the treatment of sleep apnea by the administered fingolimod. 
It is noted that page 19 line 23 to page 20 line 3 of the specification recites “Given that obesity is associated with hyperleptinemia, TRPM7 is a therapeutic target in such complications of obesity as sleep apnea and hypertension and inhibitors of TRPM7 are likely therapeutic agents to prevent or treat these disease in subjects”. It is also noted in the prior art of Anderson above, the obese patient population of Moon 
  
NEW REJECTION NECESSITATED BY AMENDMENT
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al (Experimental and Molecular Medicine Vol. 44 pages 604- by Anderson et al (US2016/0051668 published 02/25/2016).
Moon teaches that FTY-720 is effective at treating obesity in patients, (abstract, page 609, page 611). Moon teaches that FTY-720 regulates lipolysis through HSL activation as well as inhibits adipogenesis in said administered patients (page 606 and Figure 6). Obese patients (C57B/6J murine patients fed a high fat diet) who were administered FTY-720 were resistant to fat accumulation and comprised reduced body weight compared to control patients (pages 605-607, Figures 1, 3).  As evidenced by Anderson et al (US2016/0051668 published 02/25/2016), the obese patient population of Moon (C57B/6J murine patients fed a high fat diet) comprise visceral adiposity, hyperleptinemia and hypertension, as well as insulin resistance and leptin resistance ([0245]). 
    PNG
    media_image1.png
    570
    938
    media_image1.png
    Greyscale

 Further, as evidenced by CAS Registry Database, FTY-720 is the elected fingolimod.

 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628